DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 07/26/2019.  Original claims 1-14 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Objection – Specification
	The disclosure is objected to because of the following informalities: referring to page 6, line 23, it is presumed “alimina” was intended to read --alumina--; however, clarification and appropriate correction are required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 7, the term “alkaline earth metal” is used to introduce a Markush group of lithium, sodium, potassium, cesium, and rubidium.  As such, the term is used to refer to certain metals of group IA of the periodic table (a/k/a alkali metals).  Such usage is inconsistent with the art-recognized meaning of the term as the name of any of the group IIA elements of the periodic table, such as Ca, Ba, Mg and Sr as evidenced by Kanazirev (US 5935894; see col. 4, lines 38-44).  The term is indefinite because the specification does not clearly redefine the term so as to put one skilled in the art on notice of applicant’s intention to use the term in a manner contrary to its ordinary meaning.  See Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) (where applicant acts as his own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term). 

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US 8753535 B2) (‘Kumar’).
Regarding Claims 1 and 3, Kumar is directed to adsorbents for adsorbing deactivated catalyst residues and other contaminants from a post polyolefin solution polymerization mixtures (Col. 1, lines 7-9).  Such “other contaminants” include total chlorides as detailed in Example 4 and Table 3 thereof.  More specifically, Kumar in Example 4 describes a process for adsorbing chlorides on a sodium doped composite adsorbent or an activated alumina adsorbent placed in meshed metal cages at the inlet of a melt purification adsorber of a fixed polyethylene melt purification solution absorber of commercial solution polymerization unit during LLDPE manufacture (Col. 7, line 35 et seq.).  Adsorption of chlorides on each adsorbent occurred at a predetermined temperature (280oC) and indicates an extracting of the chlorides from the polyethylene melt solution to obtain a resultant mixture containing treated polymer melt solution and adsorbent with adsorbed chloride (LLDPE mixture present within the meshed metal cages of the adsorber).  Further as to the instant “separating” step, it is noted that passage of the LLDPE mixture through the meshed metal cages of the adsorber necessarily causes separating of the adsorbent with adsorbed chloride (confined within the cages) from said mixture to obtain a polyethylene melt solution with reduced chloride content.  Thus, the teachings of Kumar arguably differ from the present invention only in that Kumar does not explicitly teach dissolving the polymer melt containing chlorides with at least one fluid medium to form a polymer melt solution as claimed.  However, given the disclosed use of a fixed polyethylene melt purification solution absorber, an ordinarily skilled artisan would have been led to provide such solution by simply combining the polyethylene melt with a well-known solvent for LLDPE. The predictable outcome would be the formation of a polymer (polyethylene) melt solution, as claimed, for passage through the adsorber of Kumar.  Thus, the applicants’ process as claimed would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.      
Regarding Claim 7, Kumar renders obvious the process as claimed in claim 1 as discussed above.  Kumar further discloses wherein the adsorbent is alumina doped with an alkaline earth metal as claimed, in particular, a composite adsorbent of sodium-doped alumina (see Examples 1-4 and Col. 8, lines 34-41).  
Regarding Claim 9, Kumar renders obvious the process as claimed in claim 1 as discussed above.  Kumar does not explicitly disclose wherein the weight ratio of the adsorbent to the polymer melt is in the range of 1:1000 to 20:1000 as claimed.  Nevertheless, the object of Kumar is the same as that of applicants, namely, to reduce total chlorides in a polymer (LLDPE) melt using at least one adsorbent.  Hence, one of ordinary skill would have appreciated that the relative proportion of adsorbent to the polymer melt is a result-effective parameter affecting the total chloride adsorbed and would have optimized this parameter as a matter of routine experimentation, given the general chloride adsorption conditions taught by Kumar.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, see In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The subject matter of claim 9 is therefore held to have been prima facie obvious to one so skilled given the teachings of Kumar.         
Regarding Claim 11, Kumar renders obvious the process as claimed in claim 1 as discussed above.  Kumar further discloses wherein the predetermined temperature is within the range of 200oC to 300oC, specifically 280oC (Col. 7, lines 46-47).  
Regarding Claim 12, Kumar renders obvious the process as claimed in claim 1 as discussed above.  Kumar further discloses wherein the step of extracting chlorides is carried out at a pressure of 120 bar to 160 bar, specifically 140 bar pressure (Col. 7, lines 46-47). 
Regarding Claim 13, Kumar renders obvious the process as claimed in claim 1 as discussed above.  Kumar further discloses wherein the step of contacting is carried out for a time period in the range of 12 hours to 200 hours, specifically for 48 hrs. (Col. 7, lines 43-46). 
Regarding Claim 14, Kumar renders obvious the process as claimed in claim 1 as discussed above.  Kumar further discloses wherein the amount of chloride adsorbed by the adsorbent is in the range of 0.1% to 6.0% w/w, specifically 2.07 wt% (Composite) or 1.65 wt% (activated alumina) (Col. 8, TABLE 3). 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claim 1 above, and further in view of Sibtain et al (US 6180730 B1) (‘Sibtain’).
Regarding Claim 2, Kumar renders obvious the process as claimed in claim 1 as discussed above.  Kumar does not directly disclose the claimed step of separating the fluid medium from the polymer melt solution with reduced chloride content, wherein the separation is carried out by evaporation of the fluid medium under reduced pressure.  However, in the same field of endeavor, Sibtain is directed to use of a particulate deactivator to pacify halogen-containing catalyst residues from a medium pressure solution process for ethylene polymerization (Abs., Col. 1, lines 5-7; Col. 2, lines 45-49).  Sibtain specifically teaches to subject the polyethylene solution, containing solvent, dissolved polymer, catalyst residues and unreacted monomer to post-reactor unit operations which include monomer recovery, solvent flashing, drying and pelletizing (Col. 3, lines 30-34).  To those of ordinary skill, the reference in Sibtain to “solvent flashing” would have been understood to mean an operation performed under reduced pressure to separate polyethylene from the fluid medium (solvent).  Thus, it would have been obvious to one of ordinary skill in the art to modify Kumar by subjecting the polyethylene melt solution exiting the adsorber in Example 4 to recovery operations including flashing as per Sibtain in order to facilitate recovery of the LLDPE for conversion into end-use articles.  
Regarding Claim 10, Kumar renders obvious the process as claimed in claim 1 as discussed above.  Kumar does not directly disclose wherein the fluid medium is selected from the group consisting of cyclohexane, and normal paraffin fluid as claimed.  Nevertheless, the utility of a fluid medium such as cyclohexane or hexane as solvents for forming solutions of polyethylene during solution polymerization of ethylene is well known in the art as taught by Sibtain (Col. 2, lines 47-53).  To modify Kumar by selecting a fluid medium as taught by Sibtain for forming the polyethylene melt solution would have been prima facie obvious to one of ordinary skill in the art, as such modification merely involves the straightforward use of a known material to perform its previously established function in an analogous context. Indeed, the selection of a known element/material based on its suitability for its intended use has been held to be prima facie obvious (see MPEP § 2144.07).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miyata et al (US 4347353) is cited as pertinent to inhibiting the corrosion-causing tendency and coloration of an olefin (co)polymer containing a halogen component by mixing the olefin (co)polymer with about 0.01 to about 5 parts by weight of a hydrotalcite of defined formula (Col. 1, line 35 et seq.).  Kishimura et al (Re 36406) is cited as pertinent to reducing the chlorine content of a cycloolefin random copolymer to below 200 ppm by treating a solution of the copolymer with a zeolite adsorbent containing a metal cation (Table 3).  Neither citation teaches the present invention, in particular, the claimed steps of dissolving a polymer melt containing chlorides with at least one fluid medium to form a polymer melt solution and extracting the chlorides from the polymer melt solution at a predetermined temperature to obtain a resultant mixture containing treated polymer melt solution and adsorbent with adsorbed chloride.  

Allowable Subject Matter
Claims 4-6 and 8 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The closest prior art to Kumar et al and Sibtain et al, discussed above, does not describe the inventions of instant claims 4-6 or 8, or provide proper rationale to modify either of their respective inventions into the invention of any of said claims.    

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/05-06-22